Citation Nr: 1616335	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  13-12 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a low back disorder, to include as secondary to a bilateral hip disorder.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that the Veteran had requested a hearing before the Board at the RO.  He was scheduled for such a hearing in March 2015; however, he failed to appear for the hearing.  The Board remanded the case in June 2015 to afford the Veteran another opportunity for a hearing before the Board.  Subsequently, a videoconference hearing was scheduled in April 2016, but the Veteran failed to report for that hearing.  He has not requested that the hearing be rescheduled or provided good cause.  Therefore, the Board deems the hearing request to have been withdrawn.  See 38 C.F.R. § 20.704(d).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  A review of the Virtual VA electronic claims file reveals documents that are duplicative or irrelevant to the present appeal with the exception of VA treatment records that have been reviewed by the RO and the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in January 2012 in connection with his claim for service connection for a bilateral hip disorder.  The VA examiner diagnosed the Veteran with status post bilateral total hip replacement and bilateral osteoarthritis.  The examiner opined that the bilateral hip disorder was less likely than not incurred in or caused by military service because there was no separation physical available for review and no documentation of any medical or orthopedic treatment for a hip condition from 1983 to 2010, which is a 27 year hiatus.  However, the examiner did not explain the significance of the decades-long evidentiary gap.  Disorders diagnosed after discharge may still be service-connected if all the evidence establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In addition, the VA examiner does not appear to have considered the documented right and left lower extremity in-service complaints in rendering his opinion.  Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion must be based on an accurate factual premise).  Therefore, the Board finds that an addendum medical opinion is necessary to ascertain the nature and etiology of the Veteran's bilateral hip disorders. 

With respect to the claim for service connection for a low back disorder, the Board finds that a remand is required to afford the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran has alleged that he fell off an 80 foot pole and injured his low back.  Service treatment records indicate that in October 1981, the Veteran reported that his "back went out" and he was given an injection and medication for back pain.  The Veteran's VA treatment records indicate a history of injury while on active duty in 1979.  The Veteran was noted to have fallen from an 80 foot telephone pole and diagnosed with a nonspecific back injury.  See November 2010 VA treatment records.  Based on the foregoing, the Board finds that a VA examination and a medical opinion should be obtained in connection with the Veteran's claim for service connection for a low back disorder.

The AOJ should also ensure that any available, relevant medical records are associated with the claims file.  In this regard, the Board notes that the claims file does not contain any VA treatment records dated since April 2013.  Therefore, any outstanding private and VA medical records should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2014).




Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disorder and bilateral hip disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records, including any records from the Hampton VA Medical Center, Virginia dated from April 2013 to the present.

2.  With regard to the Veteran's claim for service connection for a bilateral hip disorder, the AOJ should refer the Veteran's claims folder to the January 2012 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hip disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own lay assertions.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state an opinion as to whether it is at least as likely as not (a 50% or greater probability) that any bilateral hip disorder manifested in service or is otherwise etiologically related to the Veteran's military service, including any symptomatology therein.  

In rendering the opinion, the examiner is asked to consider the November 1980 service treatment record showing right quadriceps injury which resulted in a physical profile and physical therapy; the June 1982 service treatment record indicating a left hip bruise; the March 1983 service treatment record revealing a pelvic x-ray was performed for left side pain following a fall down the stairs.  Additionally, the Veteran has stated that he fell from an 80 foot telephone pole while on active duty in 1979 and was diagnosed with a nonspecific back injury.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the entire claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current low back disorders that are present.  For each diagnosis identified, the examiner should discuss whether it is at least as likely as not (a 50% or greater probability) that the disorder manifested in service or is otherwise causally or etiologically related to his military service, including as a result of an alleged fall during service.  The examiner should also state whether it is at least as likely as not it is at least as likely as not (a 50% or greater probability) that the Veteran's low back disorder was caused by or permanently aggravated by his bilateral hip disorder.

In rendering the opinion, the examiner should consider the October 1981 service treatment record showing that the Veteran reported he was given an injection in his back and medication for back pain.  The examiner should also consider the Veteran's assertion that he fell from an 80 foot telephone pole while on active duty in 1979 and was diagnosed with a nonspecific back injury.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




